Exhibit 10.64

 

LOGO [g263396exterran_logo.jpg]

December 6, 2011

D. Bradley Childers

 

Re: Employment Terms

Dear Brad:

On behalf of Exterran Holdings, Inc., a Delaware corporation (the “Company”), I
am pleased to offer you the position of President and Chief Executive Officer of
the Company, effective as of December 12, 2011 (the “Effective Date”), on the
terms and conditions set forth below. Subject to the approval of the Board of
Directors of the managing general partner (the “General Partner”) of Exterran
Partners, L.P., a Delaware limited partnership (the “Partnership”), you would
also serve as President and Chief Executive Officer and Chairman of the Board of
Directors of the General Partner.

1. POSITIONS, DUTIES AND RESPONSIBILITIES. As of the Effective Date, you will
(a) serve as President and Chief Executive Officer of the Company and (b),
subject to the approval of the Board of Directors of the General Partner, serve
as President and Chief Executive Officer and Chairman of the Board of Directors
of the General Partner, and will have such duties and responsibilities as are
usual and customary for your positions. You will report directly to the Board,
or the Board’s designee, and will work at our offices located in Houston, Texas,
except for travel to other locations as may be reasonably necessary to fulfill
your responsibilities. At the Company’s request, you will serve the Company
and/or its subsidiaries and affiliates in other offices, directorships and
capacities in addition to the foregoing. In the event that you serve in any one
or more of such additional capacities, your compensation will not be increased
beyond that specified in this letter. You will be expected to devote your full
business time and attention to the business and affairs of the Company and the
performance of your duties hereunder. Subject to Board approval, you will be
permitted to serve as a member of the board of directors of one public company
other than the Partnership.

2. AT-WILL EMPLOYMENT. You acknowledge and agree that your employment with the
Company is “at-will” and not for any specified time, and may be terminated, with
or without cause and with or without notice, at any time by you or the Company;
provided, however, that you will be entitled to certain benefits and payments
upon certain terminations of employment, as described in paragraphs 7 and 8
below. The nature of your at-will employment relationship cannot be changed
except in a writing signed by you and an authorized representative of the
Company.



--------------------------------------------------------------------------------

3. BASE COMPENSATION. During your employment with the Company as President, your
base salary will be $500,000 per year (the “Base Salary”), less payroll
deductions and all required withholdings, payable in accordance with the
Company’s normal payroll practices but no less often than bi-weekly. Your Base
Salary will be subject to annual review in the discretion of the Board or a
designated committee of the Board and prorated for any partial year of
employment as President.

4. SHORT-TERM INCENTIVE. For each fiscal year of the Company ending during the
term of your employment, beginning with fiscal year 2012, you will be eligible
to receive an annual short-term incentive payment (the “Short-Term Incentive”)
upon the achievement of performance objectives to be determined by the Board or
a designated committee of the Board in its sole discretion, which will be
targeted at one hundred percent (100%) of your Base Salary (the “Target
Short-Term Incentive”), subject to annual review in the discretion of the Board
or a designated committee of the Board. Any such Short-Term Incentive will be
paid on the date on which short-term incentives are paid generally to the
Company’s executive officers, but in no event later than the fifteenth
(15th) day of the third (3rd) month following the end of the fiscal year in
which the Short-Term Incentive is earned and, unless otherwise agreed to by the
Board or a designated committee of the Board, you must be employed by the
Company on the payment date in order to earn such bonus.

5. ANNUAL EQUITY AWARDS. For each fiscal year of the Company during the term of
your employment, beginning in 2012, the Company anticipates that you will be
granted an annual equity award valued at $2,000,000 (the “Annual Award”). The
amount of your Annual Award will be subject to annual review in the discretion
of the Board or a designated committee of the Board. The Company anticipates
that the Annual Award for 2012 will be accelerated and made in December 2011 in
connection with and in recognition of your appointment at President. Thereafter,
beginning in 2013, it is anticipated that your Annual Award will be granted in
late February or early March of each year, subject to your continued employment
through the applicable grant date, in accordance with the Company’s general
plans, policies and practices with respect to grants of annual equity awards to
its executive officers generally. The Company and, with respect to Partnership
equity, the General Partner, in their sole discretion, will determine the type
or types of equity that comprise each Annual Award (which may include restricted
stock, stock options, performance shares and/or phantom stock or units of the
Company or the Partnership) as well as the grant dates and exercise prices, in
each case, in accordance with the terms and conditions of the applicable equity
plan(s) and award notice(s).

6. BENEFITS; PAID TIME OFF. During your employment with the Company, you will be
eligible to participate in all savings, retirement, incentive, health, welfare
and perquisite plans (including, but not limited to, medical, dental, disability
insurance, life insurance, employee stock purchase, 401(k) and deferred
compensation plans and programs) maintained or sponsored by the Company for its
executive officers, as in effect from time to time and subject to the terms and
conditions thereof. In addition, you will be entitled to paid time off in
accordance with the plans, policies, programs and practices of the Company
generally applicable to its executive officers, as in effect from time to time.
Notwithstanding the foregoing, nothing contained in this letter will require or
obligate the Company to establish, maintain or continue any particular employee
benefit plan, program, policy or benefit.

 

2



--------------------------------------------------------------------------------

7. NON-CHANGE OF CONTROL SEVERANCE. The existing Severance Benefit Agreement,
dated as of August 11, 2011, between you and the Company (the “Severance
Agreement”), will continue to be effective in accordance with its terms.

8. CHANGE OF CONTROL SEVERANCE. In addition, on the Effective Date, you and the
Company will terminate your existing change of control agreement and execute a
new Change of Control Agreement substantially in the form attached hereto as
Exhibit A (the “Change of Control Agreement”). Subject to and upon the terms and
conditions of the Change of Control Agreement, you will be entitled to receive
certain severance benefits and payments upon certain terminations of your
employment with the Company and its affiliates in connection with a Change of
Control. Under the terms of the Change of Control Agreement, you will be
entitled to the following payments and benefits: upon a Qualifying Termination
of Employment (as defined in the Change of Control Agreement), a lump-sum
severance payment equal to three (3) times Base Salary plus three (3) times your
Target Short-Term Incentive, plus full accelerated vesting of your
then-outstanding unvested equity awards.

9. RESTRICTIVE COVENANTS. You acknowledge and agree that you will continue to be
subject to the Company’s standard policies, if any, relating to
non-disparagement, non-solicitation, non-competition and confidentiality, as set
forth in the Severance Agreement, the Change of Control Agreement and any other
Company policies or plans generally applicable to its executive officers.

10. STOCK OWNERSHIP REQUIREMENTS. No later than December 31, 2016, and
continuing through the date on which your employment with the Company terminates
for any reason, you will be required to hold equity in the Company valued at
$2,500,000 (including unvested equity awards, other than unvested stock
options).

11. CLAWBACK AND RECOUPMENT. All compensation and benefits payable to you by the
Company and/or its affiliates will be subject to any clawback or recoupment
requirements under the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any clawback or recoupment policies that the Company and/or its affiliates
may adopt from time to time.

12. WITHHOLDING. The Company may withhold from any amounts payable under this
letter such federal, state, local or foreign taxes as are required to be
withheld pursuant to any applicable law or regulation.

13. GOVERNING LAW. This letter shall be governed by, and construed in accordance
with, the laws of the State of Texas, without regard to principles of conflict
of laws thereof.

14. ENTIRE AGREEMENT. As of the Effective Date, this letter, together with the
Severance Agreement, the Change of Control Agreement and any ancillary
agreements between you and the Company, constitutes the final, complete and
exclusive agreement between you and the Company with respect to the subject
matter of this letter, and supersedes and replaces any and all other agreements,
offers or promises, whether oral or written, by the Company, its affiliates or
any predecessor employer (or any representative thereof). You agree that any
such

 

3



--------------------------------------------------------------------------------

prior agreement, offer or promise between you and the Company, its affiliates or
any predecessor employer (or any representative thereof), is hereby terminated
and will be of no further force or effect, and you acknowledge and agree that
upon your execution of this letter, you will have no right or interest in or
with respect to any such agreement, offer or promise.

Please confirm your acceptance of, and agreement to, the foregoing terms and
conditions by signing and dating this letter in the space provided below and
returning it to Gordon T. Hall, Chairman of the Board, no later than noon
Central Time on December 07, 2011. Please retain one fully-executed original for
your files.

We look forward to your continued success with the Company.

Sincerely,

 

EXTERRAN HOLDINGS, INC. By:  

/s/ Gordon T. Hall

       Gordon T. Hall        Chairman of the Board of Directors

Agreed and Accepted,

this 6th day of December, 2011:

By:  

/s/ D. Bradley Childers

       D. Bradley Childers

 

4